





Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Trico Marine
Services, Inc., a Delaware corporation (“Company”), and Joseph S. Compofelice
(“Executive”).

W I T N E S S E T H:

WHEREAS, Company is desirous of employing Executive in an executive capacity on
the terms and conditions, and for the consideration, hereinafter set forth, and
Executive is desirous of being employed by Company on such terms and conditions
and for such consideration;

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Executive agree as follows:

ARTICLE 1:

EMPLOYMENT AND DUTIES

1.1

Employment; Effective Date.  Effective as of July 9, 2007 (the “Effective Date”)
and continuing for the period of time set forth in Article 2 of this Agreement,
Executive’s employment by Company shall be subject to the terms and conditions
of this Agreement.

1.2

Positions.  From and after the Effective Date, Company shall employ Executive in
the positions of President and Chief Executive Officer of Company, or in such
other positions as the parties mutually may agree.  Executive currently serves
as Chairman of the Board of Directors of Company (the “Board of Directors”), and
at the end of his current term on the Board of Directors and at the end of each
term thereafter during which this Agreement is in effect, Company shall cause
Executive to be nominated to serve on the Board of Directors and will use its
reasonable efforts to secure Executive’s election and re-election to the Board
of Directors.  It is the intention of the parties that Executive will continue
to serve on the Board of Directors while serving hereunder as President and
Chief Executive Officer of Company.

1.3

Duties and Services.  Executive agrees to serve in the positions referred to in
paragraph 1.2 and to perform diligently and to the best of his abilities the
duties and services appertaining to such offices, as well as such additional
duties and services appropriate to such offices which the parties mutually may
agree upon from time to time.  Executive’s employment shall also be subject to
the policies maintained and established by Company that are of general
applicability to Company’s executive employees, as such policies may be amended
from time to time.

1.4

Other Interests.  Executive agrees, during the period of his employment by
Company, to devote substantially all of his business time, energy and best
efforts to the business and affairs of Company and its affiliates and not to
engage, directly or indirectly, in any other business or businesses, whether or
not similar to that of Company, except with the consent of the Board of
Directors.  The foregoing notwithstanding, the parties recognize and agree that
Executive may engage in other business activities that do not conflict with the
business and affairs of Company or interfere with Executive’s performance of his
duties hereunder, which shall be at the sole determination of the Board of
Directors. For the avoidance of doubt, Executive and Company acknowledge that
Executive is a Partner of Houston Capital Advisors LP (f/k/a Catalina Capital
Advisors LP) and its affiliates (“HCA”), and will continue in this position
following his appointment as President and Chief Executive Officer of Company.
Executive has disclosed, and Company acknowledges, that HCA has a business
relationship with China Oilfield Services Limited, a corporation duly organized
and validly existing under the laws of the People’s Republic of China (“COSL”),
which is participating in a joint venture with the Company. Executive has
disclosed, and Company acknowledges, that HCA’s relationship with COSL does not
and will not conflict with Company’s relationship with COSL or with any business
opportunity of the Company. Nothing herein shall prohibit Executive from being a
passive owner of not more than 5% of the outstanding stock of any class of a
corporation, so long as Executive has no active participation in the business of
such corporation (except if permitted at the sole determination of the Board).





1







--------------------------------------------------------------------------------







1.5

Duty of Loyalty.  Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty to act at all times in the best interests of Company.
 In keeping with such duty, Executive shall make full disclosure to Company of
all business opportunities pertaining to Company’s business and shall not
appropriate for Executive’s own benefit business opportunities concerning
Company’s business.

ARTICLE 2:

TERM AND TERMINATION OF EMPLOYMENT

2.1

Term.  Unless sooner terminated pursuant to other provisions hereof, Company
agrees to employ Executive for the period beginning on the Effective Date and
ending on the first anniversary of the Effective Date (the “Initial Expiration
Date”); provided, however, that beginning on the Initial Expiration Date, and on
any subsequent anniversary of the Initial Expiration Date upon which this
Agreement would otherwise expire, if this Agreement has not been terminated
pursuant to paragraph 2.2 or 2.3, then said term of employment shall
automatically be extended for an additional one-year period unless on or before
the date that is 6 months prior to the first day of any such extension period
either party shall give written notice to the other that no such automatic
extension shall occur.

2.2

Company’s Right to Terminate.  Notwithstanding the provisions of paragraph 2.1,
Company shall have the right to terminate Executive’s employment under this
Agreement at any time for any of the following reasons:

(i)

upon Executive’s death;

(ii)

upon Executive’s becoming incapacitated by accident, sickness, or other
circumstances which, in the opinion of a physician reasonably selected by
Company which selection is reasonably agreed to by Executive, renders him
mentally or physically incapable of performing the duties and services required
of him hereunder;

(iii)

for “Cause,” which shall mean Executive (A) has engaged in gross negligence or
willful misconduct in the performance of the duties required of him hereunder,
(B) has willfully refused without proper legal reason to perform the duties and
responsibilities required of him hereunder, (C) has materially breached any
material provision of this Agreement or any material corporate policy maintained
and established by Company that is of general applicability to Company’s
executive employees, (D) has willfully engaged in conduct that he knows or
should know is materially injurious to Company or any of its affiliates, (E) has
been convicted of, or pleaded no contest to, a crime involving moral turpitude
or any felony, or (F) has engaged in any act of serious dishonesty which
adversely affects, or reasonably could in the future adversely affect, the
value, reliability, or performance of Executive in a material manner; provided,
however, that Executive’s employment may be terminated for Cause only if such
termination is approved by at least a majority of the members of the Board of
Directors (excluding Executive) after Executive has been given written notice by
Company of the specific reason for such termination and a reasonable opportunity
for Executive, together with his counsel, to be heard before the Board of
Directors; or

(iv)

for any other reason whatsoever, in the sole discretion of the Board of
Directors.

Members of the Board of Directors may participate in any hearing that is
required pursuant to paragraph 2.2(iii) by means of conference telephone or
similar communications equipment by means of which all persons participating in
the hearing can hear and speak to each other.

2.3

Executive’s Right to Terminate.  Notwithstanding the provisions of
paragraph 2.1, Executive shall have the right to terminate his employment under
this Agreement for any of the following reasons:

(i)

for “Good Reason,” which shall mean, within 60 days of and in connection with or
based upon (A) a material breach by Company of any material provision of this
Agreement (provided, however, that a reduction in Executive’s annual base salary
that is consistent with reductions taken generally by other executives of
Company shall not be considered a material breach of a material provision of
this Agreement), (B) a material diminution in the nature or scope of Executive’s
duties and responsibilities





2







--------------------------------------------------------------------------------







(provided, however, that the failure to get Executive elected or re-elected to
the Board of Directors shall not be considered a material diminution in the
nature or scope of Executive’s duties and responsibilities if Company used its
reasonable efforts to secure Executive’s election or re-election to the Board of
Directors), (C) the assignment to Executive of duties and responsibilities that
are materially inconsistent with the positions referred to in paragraph 1.2 and
that result in a material negative change to Executive (including requiring
Executive to report to any person(s) other than the Board of Directors), (D) any
material change in the geographic location at which Executive must perform
services, (E) Executive not being offered the position of Chief Executive
Officer of the “resulting entity” (as defined in paragraph 4.1) in connection
with a Change in Control or (F) a material diminution in the Executive Specific
Benefits (as defined in paragraph 3.3(iv)) that results in a material negative
change to Executive.  Prior to Executive’s termination for Good Reason,
Executive must give written notice to Company of the reason for his termination
and the reason must remain uncorrected for 30 days following such written
notice; or

(ii)

at any time for any other reason whatsoever, in the sole discretion of
Executive.

2.4

Notice of Termination.  If Company desires to terminate Executive’s employment
hereunder at any time prior to expiration of the term of employment as provided
in paragraph 2.1, it shall do so by giving written notice to Executive that it
has elected to terminate Executive’s employment hereunder and stating the
effective date and reason for such termination, provided that no such action
shall alter or amend any other provisions hereof or rights arising hereunder.
 If Executive desires to terminate his employment hereunder at any time prior to
expiration of the term of employment as provided in paragraph 2.1, he shall do
so by giving a 30-day written notice to the Company that he has elected to
terminate his employment hereunder and stating the effective date and reason for
such termination, provided that no such action shall alter or amend any other
provisions hereof or rights arising hereunder.

2.5

Deemed Resignations.  Any termination of Executive’s employment shall constitute
an automatic resignation of Executive as an officer of Company and each
affiliate of Company, but is not an automatic resignation of Executive from the
Board of Directors or from the position of Chairman of the Board of Directors
(if applicable) or from the board of directors of any affiliate of Company or
from the board of directors or similar governing body of any corporation,
limited liability company or other entity in which Company or any affiliate
holds an equity interest and with respect to which board or similar governing
body Executive serves as Company’s or such affiliate’s designee or other
representative.

ARTICLE 3:

COMPENSATION AND BENEFITS

3.1

Base Salary.  During the period of this Agreement, Executive shall receive a
minimum annual base salary of $500,000.  Executive’s annual base salary shall be
reviewed by the Board of Directors (or a committee thereof) on an annual basis,
and, in the sole discretion of the Board of Directors (or such committee), such
annual base salary may be increased, but not decreased (except for a decrease
that is consistent with reductions taken generally by other executives of
Company), effective as of any date determined by the Board of Directors.
 Executive’s annual base salary shall be paid in equal installments in
accordance with Company’s standard policy regarding payment of compensation to
executives but no less frequently than monthly.

3.2

Bonuses.  

(i)

Signing Bonus – Upon execution of this Agreement, Executive shall receive a
one-time bonus payment in the amount of $49,742.

(ii)

Annual Bonus – Executive shall be eligible to participate in Company’s annual
cash incentive plan as approved from time to time by the Board of Directors in
amounts to be determined by the Board of Directors (or a duly authorized
committee thereof) based upon criteria established by the Board of Directors (or
such committee, if any).





3







--------------------------------------------------------------------------------







3.3

Other Perquisites.  During his employment hereunder, Executive shall be afforded
the following benefits as incidences of his employment:

(i)

Business and Entertainment Expenses - Subject to Company’s standard policies and
procedures with respect to expense reimbursement as applied to its executive
employees generally, Company shall reimburse Executive for, or pay on behalf of
Executive, reasonable and appropriate expenses incurred by Executive for
business related purposes, including dues and fees to industry and professional
organizations and costs of entertainment and business development and reasonable
periodic lodging and driving services in Houston.

(ii)

Vacation - During his employment hereunder, Executive shall be entitled to four
weeks of paid vacation each calendar year (or such greater amount of vacation as
provided to executives of Company generally) and to all holidays provided to
executives of Company generally; provided, however, that for the period
beginning on the Effective Date and ending on the last day of the calendar year
in which the Effective Date occurs, Executive shall be entitled to four weeks of
paid vacation (or such greater amount of vacation as provided to executives of
Company generally) reduced by the number of vacation days that Executive has
already used during such calendar year and prior to the Effective Date.

(iii)

Equity Awards - On the Effective Date, Executive shall receive 50,000 restricted
shares of common stock of Company, with forfeiture restrictions that will lapse
(A) as to 50% of the shares 30 days after the Effective Date and (B) as to 50%
of the shares on the third anniversary of the Effective Date.  Further, as of
the Effective Date, Executive shall receive options to purchase 50,000 shares of
common stock of Company, which shall become exercisable in three equal
installments on consecutive anniversaries of the Effective Date, beginning on
the first anniversary of the Effective Date. The restricted stock award and
stock options shall be evidenced by agreements in Company’s Form of Executive
Restricted Stock Award Agreement and Form of Executive Option Agreement as filed
with the U.S. Securities and Exchange Commission, except that the terms of the
restricted stock award and stock options must not conflict with the provisions
of this Agreement.

(iv)

Other Company Benefits - Executive and, to the extent applicable, Executive’s
spouse, dependents and beneficiaries, shall be allowed to participate in all
benefits, plans and programs, including improvements or modifications of the
same, which are now, or may hereafter be, available to other executive employees
of Company.  Such benefits, plans and programs shall include, without
limitation, any profit sharing plan, thrift plan, health insurance or health
care plan, life insurance, disability insurance, pension plan, supplemental
retirement plan, vacation and sick leave plan, and the like which may be
maintained by Company.  Company shall not, however, by reason of this paragraph
be obligated to institute, maintain, or refrain from changing, amending, or
discontinuing, any such benefit plan or program, so long as such changes are
similarly applicable to executive employees generally.  Notwithstanding the
foregoing sentence, if Company provides Executive with any specific benefits,
plans or programs (other than any compensation or benefits provided to Executive
under paragraphs 3.1, 3.2, 3.3(i), 3.3(ii), and 3.3(iii) above) that are not
provided to any other employees of Company (but specifically excluding any
compensation or benefits provided to Executive in his capacity as a director)
(collectively, the “Executive Specific Benefits”), a material diminution in the
Executive Specific Benefits shall constitute “Good Reason” under Section 2.3(i).
 For purposes of the preceding sentence and paragraph 2.3(i), a material
diminution in the Executive Specific Benefits shall only occur if at any time
prior to the expiration of the term provided in paragraph 2.1, the diminution in
the Executive Specific Benefits results in both:  (A) at least a 35% reduction
in the total value to Executive of the Executive Specific Benefits and (B) at
least a 35% reduction in the total cost to Company to provide Executive with the
Executive Specific Benefits.





4







--------------------------------------------------------------------------------







ARTICLE 4:

EFFECT OF TERMINATION AND CHANGE IN CONTROL ON COMPENSATION; ADDITIONAL PAYMENTS

4.1

Defined Terms.  For purposes of this Article 4, the following terms shall have
the meanings indicated:

“Change in Control” means (i) a merger of Company with another entity, a
consolidation involving Company, or the sale of all or substantially all of the
assets of Company to another entity if, in any such case, (A) the holders of
equity securities of Company immediately prior to such transaction or event do
not beneficially own immediately after such transaction or event equity
securities of the resulting entity entitled to 50% or more of the votes then
eligible to be cast in the election of directors generally (or comparable
governing body) of the resulting entity in substantially the same proportions
that they owned the equity securities of Company immediately prior to such
transaction or event or (B) the persons who were members of the Board of
Directors immediately prior to such transaction or event shall not constitute at
least a majority of the board of directors of the resulting entity immediately
after such transaction or event, (ii) the dissolution or liquidation of Company,
(iii) when any person or entity, including a “group” as contemplated by Section
13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), acquires or gains ownership or control (including, without limitation,
power to vote) of more than 50% of the combined voting power of the outstanding
securities of, (A) if Company has not engaged in a merger or consolidation,
Company, or (B) if Company has engaged in a merger or consolidation, the
resulting entity, or (iv) as a result of or in connection with a contested
election of directors, the persons who were members of the Board of Directors
immediately before such election shall cease to constitute a majority of the
Board of Directors.  For purposes of the preceding sentence, (1) “resulting
entity” in the context of a transaction or event that is a merger, consolidation
or sale of all or substantially all assets shall mean the surviving entity (or
acquiring entity in the case of an asset sale) unless the surviving entity (or
acquiring entity in the case of an asset sale) is a subsidiary of another entity
and the holders of common stock of Company receive capital stock of such other
entity in such transaction or event, in which event the resulting entity shall
be such other entity, and (2) subsequent to the consummation of a merger or
consolidation that does not constitute a Change in Control, the term “Company”
shall refer to the resulting entity and the term “Board of Directors” shall
refer to the board of directors (or comparable governing body) of the resulting
entity.  

“Change in Control Benefits” means (i) a lump sum cash payment equal to the sum
of: (A) 2.99 times Executive’s annual base salary at the rate in effect under
paragraph 3.1 on the date of termination of Executive’s employment (or, if
higher, Executive’s annual base salary in effect immediately prior to the Change
in Control), (B) 2.99 times the higher of (1) Executive’s highest annual bonus
paid during the three most recent fiscal years or (2) Executive’s Target Bonus
(as provided in Company’s annual cash incentive plan) for the fiscal year in
which Executive’s date of termination occurs, and (C) any bonus that Executive
has earned and accrued as of the date of termination of Executive’s employment
which relates to periods that have ended on or before such date and which have
not yet been paid to Executive by Company; (ii) all of the outstanding stock
options, restricted stock awards and other equity based awards granted by
Company to Executive shall become fully vested and immediately exercisable in
full on the date of termination of Executive’s employment; and (iii) Health
Coverage.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Health Coverage” means that if Executive elects to continue coverage for
himself or his eligible dependents under Company’s group health plans pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), then during the required period of COBRA continuation coverage with
respect to Executive’s termination of employment from Company (but no more than
eighteen months) (the “COBRA Period”), Company shall promptly reimburse
Executive on a monthly basis for the difference between the amount Executive
pays to effect and continue such coverage and the employee contribution amount
that active senior executive employees pay for the same or similar coverage
under Company’s group health plans.  Further, if Executive has continued his
COBRA coverage throughout the COBRA Period, then, for the thirty-six-month
period beginning on the day immediately following the last day of the COBRA
Period (the “Extended Coverage Period”), Company shall provide





5







--------------------------------------------------------------------------------







Executive (and his eligible dependents) with health benefits substantially
similar to those provided under its group health plans for active employees for
the remainder of the Extended Coverage Period at a cost to Executive that is no
greater than the cost of COBRA coverage; provided, however, that such health
benefits shall be provided to Executive through an arrangement that satisfies
the requirements of sections 105 and 106 of the Code such that the benefits or
reimbursements under such arrangement are not includible in Executive’s income.
 Notwithstanding the preceding provisions of this paragraph, Company’s
obligation to reimburse Executive during the COBRA Period and to provide health
benefits to Executive during the Extended Coverage Period shall immediately end
if and to the extent Executive becomes eligible to receive health plan coverage
from a subsequent employer (with Executive being obligated hereunder to promptly
report such eligibility to Company).

4.2

Termination By Expiration.  If Executive’s employment hereunder shall terminate
upon expiration of the term provided in paragraph 2.1 hereof because either
party has provided the notice contemplated in such paragraph, then all
compensation and all benefits to Executive hereunder shall continue to be
provided until the expiration of such term and such compensation and benefits
shall terminate contemporaneously with termination of his employment.

4.3

Termination By Company.  If Executive’s employment hereunder shall be terminated
by Company prior to expiration of the term provided in paragraph 2.1, then, upon
such termination, regardless of the reason therefor, all compensation and
benefits to Executive hereunder shall terminate contemporaneously with the
termination of such employment, except that if Executive is entitled to the
Change in Control Benefits pursuant to paragraph 4.5 as a result of such
termination, then such Change in Control Benefits shall be provided in
accordance with paragraph 4.5.

4.4

Termination By Executive.  If Executive’s employment hereunder shall be
terminated by Executive prior to expiration of the term provided in paragraph
2.1, then, upon such termination, regardless of the reason therefor, all
compensation and benefits to Executive hereunder shall terminate
contemporaneously with the termination of such employment, except that if
Executive is entitled to the Change in Control Benefits pursuant to paragraph
4.5 as a result of such termination, then such Change in Control Benefits shall
be provided in accordance with paragraph 4.5.

4.5

Change in Control Benefits.  If Executive’s employment is terminated pursuant to
paragraph 2.2(iv) or paragraph 2.3(i) in connection with, based upon, or within
12 months after, a Change in Control, then Company shall provide Executive with
the Change in Control Benefits.  Any lump sum cash payment due to Executive
pursuant to the preceding sentence shall be paid to Executive within five
business days of the date of Executive’s termination of employment with Company.
 Notwithstanding any provision of this Agreement to the contrary, if the payment
of any amount or benefit under this Agreement would be subject to additional
taxes and interest under Section 409A of the Code because the timing of such
payment is not delayed as provided in Section 409A(a)(2)(B)(i) of the Code and
the regulations thereunder, then any such payment or benefit that Executive
would otherwise be entitled to during the first six months following the date of
Executive’s termination of employment shall be accumulated and paid or provided,
as applicable, on the date that is six months after the date of Executive’s
termination of employment (or if such date does not fall on a business day of
Company, the next following business day of Company), or such earlier date upon
which such amount can be paid or provided under Section 409A of the Code without
being subject to such additional taxes and interest.  If the provisions of the
preceding sentence become applicable such that the payment of any amount is
delayed, any payments that are so delayed shall accrue interest on a
non-compounded basis, from the date of Executive’s termination of employment to
the actual date of payment, at the prime or base rate of interest announced by
JPMorgan Chase Bank (or any successor thereto) at its principal office in New
York on the date of such termination (or the first business day following such
date if such termination does not occur on a business day) and shall be paid in
a lump sum on the actual date of payment of the delayed payment amount.
 Executive hereby agrees to be bound by Company’s determination of its
“specified employees” (as such term is defined in Section 409A of the Code) in
accordance with any of the methods permitted under the regulations issued under
Section 409A of the Code.





6







--------------------------------------------------------------------------------







4.6

Additional Payments by Company. (i)  In the event that any payments or benefits
made or provided to or for the benefit of Executive in connection with this
Agreement, or Executive’s employment with Company or the termination thereof
(the “Payments”) are determined to be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
collectively referred to as the “Excise Tax”), Company shall pay to Executive an
additional payment (a “Gross-up Payment”) in an amount such that after payment
by Executive of all taxes (including any interest and penalties imposed with
respect to such taxes) including any Excise Tax imposed on any Gross-up Payment,
Executive retains an amount of the Gross-up Payment equal to the Excise Tax
imposed upon the Payments.  The Gross-up Payment attributable to a particular
Payment shall be made at the time such Payment is made; provided, however, that
in no event shall the Gross-up Payment be made later than the end of Executive’s
taxable year next following Executive’s taxable year in which Executive remits
the related taxes.  The determination of whether the Payments are subject to the
Excise Tax and, if so, the amount of the Gross-Up Payment, shall be made by a
nationally recognized United States public accounting firm that has not, during
the two years preceding the date of its selection, acted in any way on behalf of
Company or any of its affiliates; provided, however, that if the accounting firm
has determined that Section 4999 does not apply, and the Internal Revenue
Service claims that Section 4999 applies to the Payments (or any portion
thereof), then Section 4.6(ii) shall be applicable.

(ii)

Executive shall notify Company in writing of any claim by the Internal Revenue
Service that, if successful, would require the payment by Company of a Gross-Up
Payment.  Such notification shall be given as soon as practicable but no later
than ten (10) business days after Executive is informed in writing of such claim
and shall apprise Company of the nature of such claim and the date on which such
claim is requested to be paid.  Executive shall not pay such claim prior to the
expiration of the thirty (30) day period following the date on which he gives
such notice to Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due).  If Company notifies
Executive in writing prior to the expiration of such period that it desires to
contest such claim, Executive shall:

(A)

give Company any information reasonably requested by Company relating to such
claim,

(B)

take such action in connection with contesting such claim as Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by Company,

(C)

cooperate with Company in good faith in order effectively to contest such claim,

(D)

permit Company to participate in any proceedings relating to such claim, and

provided, however, that Company shall bear and pay directly all costs and
expenses (including additional interest, penalties, accountant’s and legal fees)
incurred in connection with such contest and shall indemnify and hold Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses.  Without limitation on the
foregoing provisions of this subsection, Company shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct Executive to pay the tax claimed and commence a proceeding to
obtain a refund or contest the claim in any permissible manner, and Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as Company shall determine; provided, however, that if Company directs
Executive to pay such claim and seek a refund, Company shall advance the amount
of such payment to Executive, on an interest-free basis, and shall indemnify and
hold Executive harmless, on an after-tax basis, from any Excise Tax or income
tax (including interest or penalties with respect thereto) imposed with respect
to such advance or with respect to any imputed income with respect to such
advance; and further provided that any extension of the statute of limitations
relating to payment of taxes for the taxable year of Executive with respect to
which such contested amount is claimed to be due is limited solely to such
contested amount.  Furthermore, Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder, and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.





7







--------------------------------------------------------------------------------







(iii)

If, after the receipt by Executive of an amount advanced by Company pursuant to
the foregoing, Executive becomes entitled to receive any refund with respect to
such claim, Executive shall (subject to Company’s complying with the
requirements of the foregoing) promptly pay to Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto).  If, after the receipt by Executive of an amount advanced by Company
pursuant to the previous subsection, a determination is made that Executive
shall not be entitled to any refund with respect to such claim and Company does
not notify Executive in writing of its intent to contest such denial of refund
prior to the expiration of thirty (30) days after such determination, such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.  

(iv)

Notwithstanding the foregoing, Company may use reasonable tax planning options
with respect to Executive’s outstanding equity awards, if any, to mitigate the
effects of the Excise Tax and Executive agrees to cooperate fully with Company
in using all available tax planning options with respect to Executive’s equity
awards to mitigate the effects of the Excise Tax; provided, however, Company
shall ensure that Executive will receive additional equity awards and/or cash
consideration that is at least equal to the reduction, if any, in the value (on
an after-tax basis) of Executive’s equity awards as a result of Company’s
implementation of such tax planning options; provided further, however, that
Company shall bear and pay directly or indirectly all costs and expenses
(including additional interest and penalties) incurred in connection with using
such tax planning options and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of Company’s use of such tax
planning options.

4.7

No Duty to Mitigate Losses.  Executive shall have no duty to find new employment
following the termination of his employment under circumstances which require
Company to pay any amount to Executive pursuant to this Article 4.  Except to
the extent Executive becomes eligible to receive health plan coverage from a
subsequent employer as provided in paragraph 4.1 with respect to Health
Coverage, any salary or remuneration received by Executive from a third party
for the providing of personal services (whether by employment or by functioning
as an independent contractor) following the termination of his employment under
circumstances pursuant to which this Article 4 apply shall not reduce Company’s
obligation to make a payment to Executive (or the amount of such payment)
pursuant to the terms of this Article 4.

4.8

Liquidated Damages.  In light of the difficulties in estimating the damages for
an early termination of Executive’s employment under this Agreement, Company and
Executive hereby agree that the payments, if any, to be received by Executive
pursuant to this Article 4 shall be received by Executive as liquidated damages.

4.9

Other Benefits.  This Agreement governs the rights and obligations of Executive
and Company with respect to Executive’s base salary and certain perquisites of
employment.  Except as expressly provided herein, Executive’s rights and
obligations both during the term of his employment and thereafter with respect
to stock options, restricted stock, incentive and deferred compensation, life
insurance policies insuring the life of Executive, and other benefits under the
plans and programs maintained by Company shall be governed by the separate
agreements, plans and other documents and instruments governing such matters.

ARTICLE 5:

OWNERSHIP AND PROTECTION OF INFORMATION; COPYRIGHTS

5.1

Disclosure to Executive.  Executive acknowledges that Company promises in this
Agreement to disclose to Executive, or place Executive in a position to have
access to or develop, more detailed information concerning trade secrets or
confidential information of Company and its affiliates; and/or entrust Executive
with business opportunities of Company and its affiliates; and/or place
Executive in a position to develop business good will on behalf of Company and
its affiliates.  Executive acknowledges that this information will be new to him
and more detailed and extensive than that provided to him prior to his
employment under this Agreement.





8







--------------------------------------------------------------------------------







5.2

Property of Company.  All information, ideas, concepts, improvements,
discoveries, and inventions, whether patentable or not, which are conceived,
made, developed or acquired by Executive, individually or in conjunction with
others, during Executive’s employment by Company (whether during business hours
or otherwise and whether on Company’s premises or otherwise) which relate to the
business, products or services of Company or its affiliates shall be disclosed
to Company and are and shall be the sole and exclusive property of Company and
its affiliates.  Moreover, all documents, drawings, memoranda, notes, records,
files, correspondence, manuals, models, specifications, computer programs,
E-mail, voice mail, electronic databases, maps and all other writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, and inventions are and shall be the sole and
exclusive property of Company and its affiliates.  Upon Executive’s termination
of employment for any reason, Executive shall deliver the same, and all copies
thereof, to Company.

5.3

Patent and Copyright Assignment.  Executive agrees to assign and transfer to
Company or its designee, without any separate remuneration or compensation, his
entire right, title and interest in and to all Inventions and Works in the Field
(as hereinafter defined), together with all United States and foreign rights
with respect thereto, and at Company’s expenses to execute and deliver all
appropriate patent and copyright applications for securing United States and
foreign patents and copyrights on such Inventions and Works in the Field, and to
perform all lawful acts, including giving testimony and executing and delivering
all such instruments, that may be necessary or proper to vest all such
Inventions and Works in the Field and patents and copyrights with respect
thereto in Company, and to assist Company in the prosecution or defense of any
interference which may be declared involving any of said patent applications or
patents or copyright applications or copyrights.  For purposes of this Agreement
the words “Inventions and Works in the Field” shall include any discovery,
process, design, development, improvement, application, technique, program or
invention, whether patentable or copyrightable or not and whether reduced to
practice or not, conceived or made by Executive, individually or jointly with
others (whether on or off Company’s premises or during or after normal working
hours) while employed by Company; provided, however, that no discovery, process,
design, development, improvement, application, technique, program or invention
reduced to practice or conceived by Executive off Company’s premises and after
normal working hours or during hours when Executive is not performing services
for Company, shall be deemed to be included in the term “Inventions and Works in
the Field” unless directly or indirectly related to the business then being
conducted by Company or its affiliates or any business which Company or its
affiliates is then actively exploring.

5.4

No Unauthorized Use or Disclosure.  Executive acknowledges that the business of
Company and its affiliates is highly competitive and that their strategies,
methods, books, records, and documents, their technical information concerning
their products, equipment, services, and processes, procurement procedures and
pricing techniques, the names of and other information (such as credit and
financial data) concerning their customers and business affiliates, all comprise
confidential business information and trade secrets which are valuable, special,
and unique assets which Company and its affiliates use in their business to
obtain a competitive advantage over their competitors.  Executive further
acknowledges that protection of such confidential business information and trade
secrets against unauthorized disclosure and use is of critical importance to
Company and its affiliates in maintaining their competitive position.  Executive
hereby agrees that Executive will not, at any time during or after Executive’s
employment by Company, make any unauthorized disclosure of any confidential
business information or trade secrets of Company and its affiliates, or make any
use thereof, except in the carrying out of Executive’s employment
responsibilities hereunder.  Company and its affiliates shall be third party
beneficiaries of Executive’s obligations under this paragraph.  As a result of
Executive’s employment by Company, Executive may also from time to time have
access to, or knowledge of, confidential business information or trade secrets
of third parties, such as customers, suppliers, partners, joint venturers, and
the like, of Company and its affiliates.  Executive also agrees to preserve and
protect the confidentiality of such third party confidential information and
trade secrets to the same extent, and on the same basis, as the confidential
business information and trade secrets of Company and its affiliates.  These
obligations of confidence apply irrespective of whether the information has been
reduced to a tangible medium of expression (e.g., is only maintained in the
minds of Company’s employees) and, if it has been reduced to a tangible medium,
irrespective of the form or medium in which the information is embodied (e.g.,
documents, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, E-mail, voice mail, electronic
databases, maps and all other writings or materials of any type).





9







--------------------------------------------------------------------------------







5.5

Assistance by Executive.  Both during the period of Executive’s employment by
Company and thereafter, Executive shall assist Company and its affiliates and
their respective nominees, at any time, in the protection of Company’s and its
affiliates’ worldwide rights, titles, and interests in and to information,
ideas, concepts, improvements, discoveries, and inventions, and their
copyrighted works, including without limitation, the execution of all formal
assignment documents requested by Company and its affiliates or their respective
nominees and the execution of all lawful oaths and applications for applications
for patents and registration of copyright in the United States and foreign
countries.

5.6

Remedies.  Executive acknowledges that money damages would not be sufficient
remedy for any breach of this Article 5 by Executive, and Company shall be
entitled to enforce the provisions of this Article 5 by terminating any payments
then owing to Executive under this Agreement and/or to specific performance and
injunctive relief as remedies for such breach or any threatened breach.  Such
remedies shall not be deemed the exclusive remedies for a breach of this Article
5, but shall be in addition to all remedies available at law or in equity to
Company and its affiliates, including the recovery of damages from Executive and
Executive’s agents involved in such breach and remedies available to Company and
its affiliates pursuant to other agreements with Executive.

ARTICLE 6:

NON-COMPETITION OBLIGATIONS

6.1

Non-competition Obligations.  In return for Company’s provision to Executive
hereunder the trade secrets and confidential information of Company and its
affiliates relating to the business good will of Company and its affiliates,
Company and Executive agree to the provisions of this Article 6.  Executive
agrees that during the period of Executive’s non-competition obligations
hereunder, Executive shall not, directly or indirectly for Executive or for
others, in any geographic area or market where Company or its affiliates are
conducting any business as of the date of termination of the employment
relationship or have during the previous 12 months conducted any business:




(i)

engage in any offshore supply vessel business serving the oil and gas industry
that is competitive with the business conducted by Company or its affiliates;




(ii)

render any advice or services to, or otherwise assist, any other person,
association, or entity who is engaged, directly or indirectly, with any offshore
supply vessel business serving the oil and gas industry that is competitive with
the business conducted by Company or its affiliates;




(iii)

induce any employee of Company or its affiliates to terminate his or her
employment with Company or its affiliates, or hire or assist in the hiring of
any such employee by any person, association, or entity not affiliated with
Company; or




(iv)

request or cause any customer of Company or its affiliates to terminate any
business relationship with Company or its affiliates.




These non-competition obligations shall apply during the period that Executive
is employed by Company and shall continue for six months following the
termination of Executive’s employment.  Executive understands that the foregoing
restrictions may limit Executive’s ability to engage in certain businesses
anywhere in the world during the period provided for above, but acknowledges
that Executive will receive sufficiently high remuneration and other benefits
under this Agreement to justify such restriction.




6.2

Enforcement and Remedies.  Executive acknowledges that money damages would not
be sufficient remedy for any breach of this Article 6 by Executive, and Company
shall be entitled to enforce the provisions of this Article 6 by terminating any
payments then owing to Executive under this Agreement and/or to specific
performance and injunctive relief as remedies for such breach or any threatened
breach.  Such remedies shall not be deemed the exclusive remedies for a breach
of this Article 6, but shall be in addition to all remedies available at law or
in equity to Company, including, without limitation, the recovery of damages
from Executive and Executive’s agents involved in such breach and remedies
available to Company pursuant to other agreements with Executive.








10







--------------------------------------------------------------------------------







6.3

Reformation.  It is expressly understood and agreed that Company and Executive
consider the restrictions contained in this Article 6 to be reasonable and
necessary to protect the proprietary information of Company and its affiliates.
 Nevertheless, if any of the aforesaid restrictions are found by a court having
jurisdiction to be unreasonable, or overly broad as to geographic area or time,
or otherwise unenforceable, the parties intend for the restrictions therein set
forth to be modified by such courts so as to be reasonable and enforceable and,
as so modified by the court, to be fully enforced.

ARTICLE 7:

MISCELLANEOUS

7.1

Notices.  For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to Company to:

Trico Marine Services, Inc.

3200 Southwest Freeway

Suite 2950

Houston, Texas 77027

Attention:  General Counsel

If to Executive to:

Joseph S. Compofelice

18 Netherfield Way

The Woodlands, Texas 77382

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

7.2

Applicable Law.  This Agreement is entered into under, and shall be governed for
all purposes by, the laws of the State of Texas.

7.3

No Waiver.  No failure by either party hereto at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

7.4

Severability.  If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

7.5

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

7.6

Withholding of Taxes and Other Employee Deductions.  Company may withhold from
any benefits and payments made pursuant to this Agreement all federal, state,
city and other taxes as may be required pursuant to any law or governmental
regulation or ruling and all other normal employee deductions made with respect
to Company’s employees generally.

7.7

Headings.  The paragraph headings have been inserted for purposes of convenience
and shall not be used for interpretive purposes.

7.8

Gender and Plurals.  Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

7.9

Affiliate.  As used in this Agreement, the term “affiliate” shall mean any
entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, Company; provided that no  “person” (as defined in
the Exchange Act) that directly or indirectly is a “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Exchange Act) of less than 35% of
the combined voting power of the Company’s outstanding securities shall be
deemed to be an affiliate.





11







--------------------------------------------------------------------------------







7.10

Assignment.  This Agreement shall be binding upon and inure to the benefit of
Company and any successor of Company, by merger or otherwise.  Except as
provided in the preceding sentence, this Agreement, and the rights and
obligations of the parties hereunder, are personal and neither this Agreement,
nor any right, benefit, or obligation of either party hereto, shall be subject
to voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
party.

7.11

Term.  This Agreement has a term co-extensive with the term of employment
provided in paragraph 2.1.  Termination shall not affect any right or obligation
of any party which is accrued or vested prior to such termination.

7.12

Entire Agreement.  Except as provided in (i) the written benefit plans and
programs referenced in paragraph 3.3(iv) (and any agreements between Company and
Executive that have been executed under such plans and programs), (ii) the
Retirement Agreement between Company and Executive, dated as of March 15, 2005,
as amended, and (iii) any signed written agreement contemporaneously or
hereafter executed by Company and Executive, this Agreement constitutes the
entire agreement of the parties with regard to the subject matter hereof, and
contains all the covenants, promises, representations, warranties and agreements
between the parties with respect to employment of Executive by Company.  Without
limiting the scope of the preceding sentence, all understandings and agreements
preceding the date of execution of this Agreement and relating to the subject
matter hereof (other than the agreements  described in clause (i) of the
preceding sentence) are hereby null and void and of no further force and effect.
 Any modification of this Agreement will be effective only if it is in writing
and signed by the party to be charged.





12







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
___ day of July, 2007, to be effective as of the Effective Date.

 

 

TRICO MARINE SERVICES, INC.

 

 

 

 

 

 

By:

/s/ Rishi Varma

 

 

Name:

Rishi Varma

 

 

Title:

Chief Administrative Officer, Vice President

and General Counsel

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Joseph S. Compofelice

 

 

 

Joseph S. Compofelice

 











13





